Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 1/12/22 is acknowledged.
The applicant has overcome the non-compliance of the priority claim to prior-filed application Nos. 15/901,404 and 16/688,621 by pointing to the applicable details of the drawings of the prior-filed applications to support the specifics of the connecting portion 104 having a cap neck, cap body, and a cylindrical gap.  Therefore, the applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
	The applicant has overcome the rejection of claim 13 under 35 USC 112(b) by pointing to the antecedent basis of “the body shoulder” in claim 11.  The rejection of claim 13 under 35 USC 112(b) is withdrawn.
	The applicant has overcome the rejection to claims 1-17 under 35 USC 103 to Lammers et al. in view of Thompson by establishing the priority claim to prior-filed application Nos. 15/901,404 and 16/688,621 and thus making the prior art to Thompson ineligible under 35 USC 102(a)(1) and 35 USC 102(a)(2).   The rejection of claims 1-17 under 35 USC 103 is withdrawn.

Response to Arguments
Applicant’s arguments, see pages 2-3, filed on 1/12/22, with respect to the rejection(s) of claim(s) 1-17 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the Carey et al. (20160069344)  

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lammers et al. (5,211,611) in view of Carey et al. (20160069344). Lammers et al. discloses (claim 1) a piston for a displacement pump with a piston rod body 120,126 elongate along an axis between a first end and a second end, and a piston cap 103 connected to the first end, the piston cap including a cap body, wherein the piston rod body 120,126 is removably connected to the piston cap 103 by a mounting portion 107 of the piston rod body extending into a receiving portion 113 of the cap body, (claim 2) wherein the receiving portion 113 is a socket formed in the cap body and the mounting portion 107 is a shank projecting from the first end, (claim 3) shank includes external threads 109 and the socket includes internal threads 111 configured to mate with the external threads to secure the piston cap 103 to the piston rod body 120,126, (claims 4 and 16) the shank 107 has a first diameter and the piston rod body 120,126 has a second diameter (diameter of portion 126) larger than the first diameter, (claims 5 and 17) the cap body has an outer diameter, the outer diameter larger than the second diameter (diameter of (claims 6 and 17) a piston head 144,145 is disposed at the second end of the piston rod body120,126, the piston head having a third diameter (diameter of portion 145) larger than the second diameter (diameter of portion 126), (claim 9) the cap body includes a cap shoulder (not numbered) formed radially between the receiving portion 113 and an exterior of the cap body such that the cap body is wider than the piston rod body 120,126, (claim 10) the cap shoulder (not numbered) interfaces with the piston rod body 120,126, (claim 11) the cap shoulder (not numbered) interfaces with a body shoulder (not numbered) formed on the piston rod body 120,126 and extending between an exterior of the piston rod body 120,126 and the mounting portion 107, (claim 12) the receiving portion 113 is a bore extending into the piston cap 103 and the mounting portion 107 is a shank extending from the piston rod body 120,126, (claim 13) an axial depth of the bore is greater than an axial length of the shank 107 such that an unoccupied portion (not numbered) of the bore remains with the cap shoulder, (claim 14) a displacement pump with a pump body 58 having a first body end and a second body end is provided, a first dynamic seal 112 is disposed within the pump body 58 proximate the first body end, the piston 120,126,117,144,145 is disposed partially within the pump body 58 and extending out (figure 2B) of the pump body 58 through the first body end such that the piston cap 103 is disposed outside (figure 2A) of the pump body 58, wherein the piston interfaces with the first dynamic seal 112 at a first location along the piston such that the piston cap 103 is disposed outside (figures 2A,2B) of the pump body 58, and (claim 15) a second dynamic seal 110 is disposed within the pump body 58 and forms a seal between the piston 120,126,117,144,145 and the pump body 58 at a second location spaced axially from the first location.

Carey et al. (20160069344) teaches for a piston 76 for a displacement pump with a piston rod body 38 elongate along an axis between a first end and a second end, and a connecting portion (figures 2-4, not numbered) and that the connecting portion includes a neck (figures 2-4, defined by slots 80) extending from the piston rod body  and a head (figures 2-4, not numbered) connected to an opposite side of the neck from the body, and wherein the head is wider than the neck, wherein the head is formed as an annular projection extending  radially from the neck, for the purposes of providing a mating connection to be connected to the drive link of the motor driving the pump. See Carey et al. figures 2 and 2A.
Since Lammers et al. and Carey et al. are both in the same field of endeavor the purpose disclosed by Carey et al. would have been recognized in the pertinent art of Lammers et al. It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the connecting portion of the cap to include a cap neck extending from the cap body and a cap head connected to an opposite side of the cap neck from the cap body, and wherein the cap head is wider than the cap neck, wherein the cap head is formed as an annular projection extending radially from the cap neck for the purposes of providing a mating connection to be connected to the drive link of the motor driving the pump.



Allowable Subject Matter
Claims 8 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The improvement comprises (claim 8) a cylindrical gap is formed between the cap head and the cap body and around the cap neck, wherein (claim 18) an exterior of the piston cap is sloped between the cap body and the cap neck.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745 
March 8, 2022